DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 01/25/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS/s) submitted on 11/09/2021 and 05/18/2022 
is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner. Claim Rejections - 35 USC § 102.
Drawing
The drawings were received on 01/25/2021.  These drawings are acceptable.
Claims 1-27 are pending and have been examined.
Specification Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection
Claim 1 is objected to because of the following informalities; “Voltage supply” should be “The voltage supply circuit or device”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities; It appears that “digital to analogue converter” lacks proper antecedent basis.  It appears that claim 8 may have been intended to depend from claim 7 instead of claim 6. Appropriate correction is required.
Claims 2-22 are objected to because of the following informalities:  It appears that “Voltage supply” should be “The voltage supply circuit or device”.  Appropriate correction is required.  
Claim 25 is objected to because of the following informalities:  It appears that “Method for calibrating a voltage supply” lacks proper antecedent basis.  It appears that claim 25 may have been intended to depend from claim 23 instead of claim 11. Appropriate correction is required.
Claims 24 and 25 are objected to because of the following informalities:  It appears that “Method” should be “The method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Gabeler (US 2008/0067354 A1) in view of Shafeeu et al. (US 5,987,313), hereinafter “Shafeeu”.
In re to claim 1, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) for providing a reference voltage (i.e. Vref / 270, fig. 2C) to supply a voltage to at least one electrode (i.e. the load 240, fig. 2C can be an electrode, see para. [0044]) comprising, an ultra-stable DC voltage source (i.e. the high voltage current source 212, fig. 2C can be a stable DC voltage source, see para. [0043]), an accurate DC voltage source (i.e. the reference voltage or signal 270 can be interpreted as an accurate DC power source (i.e. see para. [0051]), a tuning unit (i.e. the power supply circuit 210 is responsive to the feedback signal to regulate the value of the output voltage after a charge transfer from the power supply circuit 210 to the load 240 at the output node 218 of the power supply circuit 210. see fig. 2C and para. [0051]), a comparator (i.e. 272, fig. 2C), wherein an ultra-stable voltage is applied to the tuning unit (i.e. an ultra-stable voltage is applied to the tuning unit, which is provided based on a supplied voltage of the ultra-stable DC voltage source (i.e. 212, fig. 2C), the tuning unit provides an output voltage (i.e. 210 provides the output voltage at 218, see fig. 2C and para. [0051]), which is provided based on a supplied voltage of the ultra-stable DC voltage source (i.e. 212, see above), the tuning unit provides an output voltage (i.e. the power supply circuit 210 is responsive to the feedback signal to regulate the value of the output voltage after a charge transfer from the power supply circuit 210 to the load 240 at the output node 218 of the power supply circuit 210. see fig. 2C and para. [0051]), a voltage based on the output voltage of the tuning unit is compared by the comparator with an accurate voltage (i.e. the comparator 272 compares the voltage based on the output of 210 supplied by the summer 268 to 272, see fig. 2C), which is provided based on a supplied voltage of the accurate DC voltage source (i.e. from 270,fig. 2C) and the comparator provides a signal resulting from the comparison to the control unit (i.e. 272 provides the difference of 270 and 268 output signal to 210, see fig. 2C and para. [0051]), wherein the control unit (i.e. 220) is tuning the tuning unit (i.e. 210) during a tuning period according to the signal provided by the comparator (i.e. 272) to minimize the absolute difference between the voltage based on the output voltage (i.e. voltage at node 218, see fig. 2C) of the tuning unit (i.e. 210) and the accurate voltage (i.e. 270), and the reference voltage (i.e. the voltage supplied to the load 240, fig. 2C) of the voltage supply is provided based on the output voltage of the tuning unit after the tuning period (i.e. The power supply circuit 210 is responsive to the feedback signal to regulate the value of the output voltage after a charge transfer from the power supply circuit 210 to the load 240 at the output node 218 of the power supply circuit 210, see fig. 2C and para. [0051]). Except, Gabeler fails to explicitly disclose a control unit. Whereas, Shafeeu teach a control unit (i.e. 330, fig. 5, see para. [0063]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the reference voltage supply circuit of Gabeler with Shafeeu’s controller in order to enhance the accuracy and efficiency of controlling the tuning circuit. 
In re to claim 2, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim.  Except, Gabeler fails to explicitly disclose that wherein the supplied voltage of the ultra-stable DC source has a higher absolute value than the supplied voltage of the accurate DC voltage source.  However, Gabeler discloses the claimed invention except for not explicitly stating wherein the absolute value of the feedback voltage is higher than the reference voltage.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reference voltage value set to anywhere between zero Voltage up to the and the feedback voltage value since it was known in the art that the typical setting of the reference voltage is typically lower than the feedback or the voltage based on the output voltage.
In re to claims 3 and 5, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 1.  Except, Gabeler fails to explicitly disclose that wherein the tuning unit is a digital to analogue converter; wherein the signal provided by the comparator to the control unit is a digital signal identifying which of the voltages compared by the comparator has a higher absolute value.  Whereas, Shafeeu teach that wherein the tuning unit is a digital to analogue converter (i.e. 10, fig. 1, see para. [0007]); wherein the signal provided by the comparator (i.e. 332, fig. 5) to the control unit (i.e. 332, fig. 5) is a digital signal (i.e. Vc, fig. 5) identifying which of the voltages compared by the comparator has a higher absolute value (i.e. see para. [0063]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the reference voltage supply circuit of Gabeler with Shafeeu’s controller circuit in order to enhance the accuracy and efficiency of the output signal of the tuning circuit. 
In re to claim 4, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 3. Except, Gabeler fails to explicitly disclose that wherein the control unit provides a digital signal to the digital to analogue converter to tune the output voltage of the digital to analogue converter.  Whereas, Shafeeu teach that wherein the control unit (i.e. 330, fig. 5) provides a digital signal to the digital to analogue converter to tune the output voltage of the digital to analogue converter (i.e. 10, fig. 1, see para. [0007]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the reference voltage supply circuit of Gabeler with Shafeeu’s digital to analogue converter circuit in order to enhance the accuracy and efficiency of the output signal of the tuning circuit. 
In re to claim 6, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 5, wherein the control unit provides a signal to the tuning unit according to the digital signal provided by the comparator to increase the absolute value of the output voltage of the tuning unit if the absolute value of the accurate voltage compared by the comparator is higher than the absolute value of the voltage based on the output voltage of the tuning unit compared by the comparator and to decrease the absolute value of the output voltage of the tuning unit if the absolute value of the accurate voltage compared by the comparator is lower than the absolute value of the voltage based on output voltage of the tuning unit compared by the comparator; See the rejection for claims 1,3 and 4.  (i.e. the comparator 272 compares the Vref and Vfb and narrows or minimizes the delta or the difference between the Vref and Vfb. and regulates the absolute value of the output voltage of the tuning unit (210), see fig. 2C.).
In re to claims 7 & 8, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 5,  wherein the control unit provides a digital signal to the digital to analogue converter according to the digital signal provided by the comparator to increase the absolute value of the output voltage of the digital to analogue converter if the absolute value of the accurate voltage compared by the comparator is higher than the absolute value of the voltage based on the output voltage of the digital to analogue converter compared by the comparator and to decrease the absolute value of the output voltage of the digital to analogue converter if the absolute value of the accurate voltage compared by the comparator is lower than the absolute value of the voltage based on output voltage of the digital to analogue converter compared by the comparator; wherein the increase and decrease of the output voltage of the digital to analogue converter is reduced stepwise.     See the rejection for claim 3 and 4 above. ((i.e. the comparator 332 compares the VR and VT and narrows or minimizes the delta or the difference between the VR and VT and regulates the absolute value of the output voltage of the digital to analogue converter (i.e. see para. [0007]), 
In re to claim 9, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 1, wherein the provided reference voltage (i.e. 270, fig. 2C) is applied at a voltage amplifier (i.e. 272), which provides an amplified voltage to the at least one electrode (i.e. 240).  
In re to claims 10 & 11, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 9 Except, Gabeler fails to explicitly disclose that wherein the provided reference voltage is applied at the voltage amplifier via a switch; wherein an accurate voltage, which is provided, based on the supplied voltage of the accurate DC voltage source can be applied at the voltage amplifier via the switch.  Whereas, Shafeeu teach that wherein the provided reference voltage (i.e.VR, fig. 5) is applied at the voltage amplifier (i.e. 332) via a switch (i.e. 350R, see fig. 5C); wherein an accurate voltage, which is provided, based on the supplied voltage of the accurate DC voltage source (i.e. VT) can be applied at the voltage amplifier via the switch (i.e. 350T, see fig. 5C).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the reference voltage supply circuit of Gabeler with Shafeeu’s switch in order to control the reference voltage input signal to the voltage amplifier as taught by Shafeeu. 
In re to claims 12-15, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 1, which provides the reference voltage to supply a voltage to the electrode of a mass spectrometer (i.e. see para. [0044]); wherein the electrode is a center electrode of an electrostatic trap (i.e. see para. [0085]); wherein the mass spectrometer is a time-of-flight mass spectrometer (i.e. see para. [0075]); wherein the time-of-flight mass spectrometer is a multi-reflection time-of-flight mass spectrometer (i.e. see fig. 6 and paras. [0037, 0044 and 0076]).  
In re to claims 16-18, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 1. Except, Gabeler fails to explicitly disclose that wherein the ultra-stable DC voltage source has a voltage stability below 1 ppm over a time period of 24 hours; wherein the ultra-stable DC voltage source has a voltage stability below 1 ppm over a temperature range of 10 °C; wherein the accurate DC voltage source has a production accuracy of its supplied voltage below 1000 ppm.  However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the above particular thresholds of voltage stability measured in ppm over a period of time and temperature range ed voltage I ppm.  ppm. typically, is used to specify temperature coefficients and other parameters that change very little under varying conditions. For example, for a 2.5V reference, 1ppm is one-millionth of 2.5V, or 2.5µV.  Additionally, it has been held that mere change in time and temperature limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  Finally, it would have been obvious to try the above particular parameters because a ppm change over time and temperature limits would have been a known option within the technical grasp of a person of ordinary skill in the art.
In re to claim 19, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 1, wherein the supplied voltage of the ultra- stable DC voltage source (i.e. 268, fig. 2C) is the ultra-stable voltage (i.e. the stable voltage supplied to 272, fig. 2C), which is applied to the tuning unit (i.e. 210, fig. 2C).  
In re to claim 20, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 1.   Except, Gabeler fails to explicitly disclose that wherein the output voltage of the tuning unit is compared by the comparator with the accurate voltage to provide the signal to the control unit, wherein the control unit is tuning the tuning unit during the tuning period according to the signal to minimize the absolute difference between the output voltage of the tuning unit and the accurate voltage.  Whereas, Shafeeu teach that wherein the output voltage (i.e. Vt, fig. 5) of the tuning unit (i.e. 12T) is compared by the comparator (i.e. 332) with the accurate voltage (i.e. VR) to provide the signal to the control unit (i.e. 330), wherein the control unit is tuning the tuning unit during the tuning period according to the signal to minimize the absolute difference between the output voltage of the tuning unit (i.e. VT) and the accurate voltage (i.e. VR, see fig. 5 and paras. [0044 and0063]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the reference voltage supply circuit of Gabeler with Shafeeu’s controller in order to enhance the accuracy and efficiency of controlling the tuning circuit. 
In re to claim 21, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 1, wherein the supplied voltage of the accurate DC voltage source (i.e. 270, fig. 2C) is the accurate voltage (i.e. Vref is the accurate voltage), which is compared by the comparator (i.e. 272) with the voltage based on the output voltage of the tuning unit (i.e. based on the output voltage of 210, see fig. 2C).  
In re to claim 22, Gabeler discloses a voltage supply (i.e. 200, fig. 2A-C, see para. [0042]) according to claim 1, wherein the reference voltage provided by the voltage supply (i.e. supplied by 212) is the output voltage of the tuning unit after the tuning period (i.e. the output of 210, see fig. 2C and rejection for claim 1).  

In re to claims 23-27, method claims 23-27 are rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).  Therefore, the previous rejections based on the apparatus will not be repeated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839